                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

STEVE ALLEN HUGHEY                               §

VS.                                              §                CIVIL ACTION NO. 1:16cv184

UNITED STATES OF AMERICA                         §

        MEMORANDUM ORDER OVERRULING MOVANT’S OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Movant Steve Allen Hughey, an inmate confined at the Federal Correctional Complex in
Beaumont, Texas, proceeding pro se, brought this motion to vacate, set aside or correct sentence

pursuant to 28 U.S.C. § 2255.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the motion be denied and dismissed.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. Movant filed objections to the magistrate judge’s Report and Recommendation.

       The court conducted a de novo review of the objections in relation to the pleadings and the

applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes movant’s

objections should be overruled.

       Movant seeks to amend his motion to vacate and add a claim pursuant to the recent Supreme

Court ruling in Rehaif v. United States, ___ U.S. ___, 139 S. Ct. 2191, 204 L.Ed.2d 594 (2019). In

Rehaif, the Court held that in a prosecution under 18 U.S.C. § 922(g), “the Government must prove

both that the defendant knew he possessed a firearm and that he knew he belonged to the relevant

category of persons barred from possessing a firearm.” Id. at 2200 (emphasis added). Movant

argues his conviction under § 922(g) should be overturned because no evidence was offered as to

his knowledge of his status.
                                                 1
       Here, however, movant pleaded guilty to the charged offense of being a felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g)(1). As part of his plea, movant signed a factual basis

and stipulation admitting that on January 28, 2010 he knowingly possessed a firearm, a Marlin

Ranger 103-13, .22 caliber rifle, and that, prior to possessing the rifle, he had been convicted of the

felony offense of unlawful possession of a firearm by a felon in Liberty County, Texas on June 12,

2008. It was also stipulated that the Government could produce evidence that the firearm was a

functional firearm and that the firearm had traveled in and affected interstate commerce. Further,

at the plea hearing, movant admitted he signed the factual basis and stipulation, he understood the

same, and that he signed it knowingly and voluntarily. Movant had no objection to the factual basis
and stipulation, and he admitted to the court that he was pleading guilty because he was guilty.

Accordingly, movant’s new argument fails on the merits.

       Furthermore, movant is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the movant to make a substantial showing of the denial of a federal constitutional

right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328

(5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial

showing, the movant need not establish that he should prevail on the merits. Rather, he must

demonstrate that the issues are subject to debate among jurists of reason, that a court could resolve

the issues in a different manner, or that the questions presented are worthy of encouragement to

proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate

of appealability is resolved in favor of the movant, and the severity of the penalty may be considered

in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied,

531 U.S. 849 (2000).



                                                  2
       Here, movant has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason. The factual and legal questions advanced by movant are not novel and have

been consistently resolved adversely to his position. In addition, the questions presented are not

worthy of encouragement to proceed further. Therefore, movant has failed to make a sufficient

showing to merit the issuance of a certificate of appealability. Accordingly, a certificate of

appealability shall not be issued.

                                           ORDER

       Accordingly, movant’s objections are OVERRULED. The findings of fact and conclusions

of law of the magistrate judge are correct and the report of the magistrate judge is ADOPTED. A

final judgment will be entered in this case in accordance with the magistrate judge’s

recommendations.

       SIGNED this the 10 day of September, 2019.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge




                                                3
